11TH COURT OF APPEALS
                                      EASTLAND, TEXAS
                                          JUDGMENT


Prospecta Energy Group, Inc.,                             * From the 42nd District
                                                            Court of Coleman County,
                                                            Trial Court No. 5347.

Vs. No. 11-12-00314-CV                                    * February 28, 2013

Ray Prichard d/b/a Rayder                                 * Per Curiam Memorandum Opinion
Oilfield Services, Inc.                                     (Panel consists of: Wright, C.J.,
                                                            McCall, J., and Willson, J.)


    This court has considered Prospecta Energy Group, Inc.’s motion to dismiss this appeal and
concludes that the motion should be granted in part. Therefore, in accordance with this court’s
opinion, the appeal is dismissed. The costs incurred by reason of this appeal are taxed against
Prospecta Energy Group, Inc.